02-10-412-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00412-CV
 
 



Dwayne G. Modisette


 


APPELLANT




 
V.
 




Wells Fargo Bank, N.A., as Beneficiary and Wells
  Fargo Home Mortgage, as Servicer, its Successors and Assigns


 


APPELLEES



 
 
------------
 
FROM County
Court at Law No. 1 OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On May
2, 2011 and May 10, 2011, we notified appellant that his brief had not been
filed as required by Texas Rule of Appellate Procedure 38.6(a).  See Tex.
R. App. P. 38.6(a).  We stated we could dismiss the appeal for want of
prosecution unless appellant or any party desiring to continue this appeal
filed with the court within ten days a response showing grounds for continuing
the appeal.  See Tex. R. App. P. 42.3.  We have not received any
response.
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
 
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J; DAUPHINOT and GARDNER, JJ.  
 
DELIVERED: 
May 26, 2011




[1]See Tex. R. App. P. 47.4.